Exhibit 2.1 SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (this "AGREEMENT"), dated as of November 5, 2009, is by and among Wollemi Mining Corp., a Delaware corporation (the "PUBCO"), Peakway Worldwide Limited, a British Virgin Islands company ("PEAKWAY"), and Cabo Development Limited, a British Virgin Islands company (the "STOCKHOLDER"). Each of the parties to this Agreement is individually referred to herein as a "PARTY" and collectively, as the "PARTIES." BACKGROUND Peakway has 1,000 ordinary shares (the "PEAKWAY STOCK") issued and outstanding, all of which are held by the Stockholder. The Stockholder is the record and beneficial owner of the number of shares of Peakway Stock as set forth on Exhibit A. The Stockholder has agreed to transfer all of its Peakway
